DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the discrete attachment areas having an elongated shape with first and second ends separated by elongated sides and having a vertex separated from the first and second ends by a distance same as the length of the fabric tube (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 7-8 set forth the parameter of each of the suture ties “at least one of penetrates through and encircles a respective one of the discrete attachment areas”; however this parameter is found to be confusing.  It is not clear if the parameter intends to set forth the structure of: at least one of suture tie penetrates and encircles a respective discrete area, or all the suture ties either penetrates or encircles a respective discrete area, or all the suture ties both penetrates and encircles a respective discrete area, or some other completely different structure.  Based on the current claim language, one of ordinary skill in the art would not be apprised of the scope of the invention/claim, and thus the claim is found to be indefinite.
Regarding claim 7, which sets forth the parameter of the thermoplastic yarn including “at least one of polyester and polyethylene filaments” (emphasis added); however this parameter is found to be confusing.  It is not clear if the parameter intends to set forth that the yarn includes both polyester and polyethylene filaments, or the yarn includes either one of polyester or 
Regarding claims 14 and 15, which set forth the limitation of a “respective line positioned in each of the discrete attachment areas”, however it is not clear if said respective line is actually a physical structure which is “positioned in each of the discrete attachment areas” or an imaginary line which is used to describe the structure of the discrete attachment areas.  Thus, it is not clear what actual structure would be needed in order to meet the claim, and one of ordinary skill in the art would not be apprised of the scope of the invention/claim, thereby making the claim indefinite.
Regarding claim 16, which ultimately depends from claim 13, sets forth the parameter of the vertex being “separated from the first and second ends by a distance that is on the same order as a length of the fabric tube”; however this parameter is found to be confusing, since the parameter of claim 13 sets forth that the first and second ends are separated by elongated sides.  Specifically, it is unclear how/what exactly the structure would be, when the first and second ends are separated by elongated sides, and the vertex is separated from the first and seconds ends by a distance which is on the same order as the length of the fabric tube; and the originally filed disclosure does not aid in explaining and/or clarify said structure. 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahler et al. (US PG Pub. 2005/0273155), hereinafter Bahler, in view of Edwin et al. (US PG Pub. 2011/0315305), hereinafter Edwin.
Regarding claims 1, 6, 7 and 19, Bahler discloses an aortic stent graft (10), illustrated in Figures 1-3, comprising a stent (40) that includes a framework ([0147], Lines 11-12); a fabric tube (11) of a weave of polyester yarn ([0147], Lines 8-9); the fabric tube (11) includes a plurality of discrete attachment areas (15/55) that are each at least partially surrounded by at least one permeable graft area (11), and attached thereto by heat, illustrated in Figure 14 ([0149], Lines 1-6 & [0156], Lines 9-11); a plurality of suture ties (20) that attach the framework (40) to the fabric tube (11), each of the suture ties (20) penetrates through a respective one of the discrete attachment areas (15/55), illustrated in Figures 1 and 14 ([0151], Lines 1-2 & [0156], Lines 5-9); and wherein the weave of the discrete attachment areas (15) is identical to that of the permeable graft area ([0153], Lines 5-7 & [0158], Lines 2-5: to clarify, both the discrete attachment areas/cuff 15 and the permeable graft area/fabric tube 11/12 are made of material 38, which is a woven polyester fabric material, and therefore have an identical weave); but does not specifically disclose a wall thickness of the discrete attachment areas is flatter and thinner than a wall thickness of the permeable graft area.
	However, Edwin teaches a stent graft, in the same field of endeavor, wherein a first and second thermoplastic polymers are bonded together by applying heat and pressure ([0058], Lines 6-7); the application of heat and pressure creates an optimal/stronger bond ([0057], Last 5 Lines).
	In view of the teachings of Edwin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the discrete attachment areas, of the stent graft of Bahler, to be attached/bonded to the permeable graft area/fabric tube by heat and pressure, thereby establishing a wall thickness of the discrete attachment areas which is flatter and thinner than a wall thickness of the permeable graft area/fabric tube, in order to create an optimal/stronger bond, as taught by Edwin.
Regarding claims 2, 3 and 11, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein both Bahler and Edwin teach the weave at the discrete attachment areas are plastically deformed relative to the weave of the permeable graft area, specifically that the filaments of the discrete attachment area are melted together, and therefore are less permeable than the permeable graft area/fabric tube (Bahler: [0156], Lines 5-9 & Edwin: [0058], Lines 6-7: to clarify, both Bahler and Edwin teach heating/thermal bonding of the discrete attachment areas, which would lead to plastic deformed of the discrete attachment areas, specifically the thermoplastic filaments of the discrete attachment areas would melt together due to the heat, and thereby make the discrete attachment areas less permeable than the permeable graft area/fabric tube).
Regarding claim 4, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches the stent framework (40) includes an anchoring portion (18) which is attached to the discrete attachment areas (15/55) with a portion of the suture ties (20), illustrated in Figures 1 and 14 (Bahler: [0147], Lines 11-12; [0151], Lines 1-2 & [0156], Lines 7-9).
Regarding claim 5, Bahler in view of Edwin disclose the aortic stent graft of claim 4, wherein Bahler further teaches a part of the anchoring portion (18) is positioned proximal to, and out of contact with, the fabric tube (11), illustrated in Figures 1 and 3.
Regarding claim 8, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches the thermoplastic yarn, of material (38) of the fabric tube (11) is a multifilament yarn, illustrated in Figures 1, 3, 5 and 14 (Bahler: [0077], Lines 1-4 & [0158], Lines 2-7: to clarify, it is stated that the term “thread” can refer to a combination of/multiple filaments, and that graft material 38 is woven of “thread” 46 and “thread” 47).
Regarding claim 9, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches the fabric tube (11) has an expanded diameter that is sized to bear circumferentially against an aortic wall, illustrated in Figure 3 (Bahler: [0152], Lines 22-23).
Regarding claim 10, Bahler in view of Edwin disclose the aortic stent graft of claim 9, and though it is not specifically disclosed that the expanded diameter is a range from 12mm to 50mm, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate diameter for the aortic stent graft of Bahler in view of Edwin, including in the range of 12mm to 50mm, since such a modification would have involved a mere change in the size of a component, and a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955); and furthermore it also has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.
Regarding claim 12, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches the fabric tube material (38) has a weave with warp yarns (46) oriented parallel to an axis of the fabric tube, illustrated in Figures 3 and 5.
Regarding claim 13, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches the discrete attachment areas (15/55) have an elongated shape with a first end (FE) separated from a second end (SE) by elongated sides (ES), illustrated in Figure 14 and modified figure 14, below.

    PNG
    media_image1.png
    510
    718
    media_image1.png
    Greyscale

Regarding claim 14, Bahler in view of Edwin disclose the aortic stent graft of claim 13, wherein Bahler further teaches a respective line (RL) positioned in each of the discrete attachment areas (15/55) and intersecting the first and second ends (FE & SE) is a curved line that is convex relative to a proximal end (13) of the fabric tube (11), illustrated in Figure 14 and modified figure 14, above.
Regarding claim 15, Bahler in view of Edwin disclose the aortic stent graft of claim 14, wherein Bahler further teaches the respective line (RL) defines a vertex that points away from the proximal end (13) of the fabric tube (11), illustrated in Figure 14 and modified figure 14, above.
Regarding claim 16, Bahler in view of Edwin disclose the aortic stent graft of claim 15, and though it is not specifically disclosed that the discrete attachment areas have a shape such that the vertex, of the respective line intersecting the first and second ends, is separated from the first and second ends by a distance that is on the same order as a length of the fabric tube, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the discrete attachment areas, of the aortic stent graft of Bahler in view of Edwin, including a shape wherein the vertex, of the respective line intersecting the first and second ends, is separated from the first and second ends by a distance that is on the same order as a length of the fabric tube, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification disclosed any reason/benefit for, or criticality to, the parameter of the discrete attachment areas have the above mentioned shape, as opposed to any other shape/form; in fact, it is to be noted that the originally filed disclosure is silent regarding the above mentioned shape.
Regarding claim 17, Bahler in view of Edwin disclose the aortic stent graft of claim 1, and though it is not specifically disclosed that the discrete attachment areas have a rectangular shape, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the discrete attachment areas, of the aortic stent graft of Bahler in view of Edwin, including being a rectangular shape, since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification disclosed any reason/benefit for, or criticality to, the parameter of the discrete attachment areas have a rectangular shape, as opposed to any other shape/form.
Regarding claim 18, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches an edge (SE) of at least one of the discrete attachment areas (15/55) is a segment of a circumferential end (13) of the fabric tube (11), illustrated in Figure 14 and modified figure 14, above.
Regarding claim 20, Bahler in view of Edwin disclose the aortic stent graft of claim 1, wherein Bahler further teaches a portion of the suture ties (20) encircle a respective one of the discrete attachment areas (15), illustrated in Figure 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774